Citation Nr: 9915194	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  97-17 082A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right hip 
replacement, claimed as secondary to a service-connected low 
back disability.  

2.  Entitlement to an increased rating for status post 
compression fracture of the lumbar spine with degenerative 
disc disease and hypesthesia, currently evaluated as 60 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968.  

This matter arises from rating decision s by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied the benefits sought on appeal.  The 
veteran filed a timely appeal, and the case has been referred 
to the Board of Veterans' Appeals (BVA or Board) for 
resolution.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issues on appeal has been obtained by the 
RO.  

2.  A May 1983 decision by the Board denied the veteran's 
claim for service connection for a right hip replacement, 
claimed as secondary to his service-connected low back 
disability.  

3.  Additional evidence submitted since the Board's May 1983 
decision bears directly and substantially upon the issue 
under consideration, and is by itself, or in conjunction with 
evidence previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim.  

4.  The veteran's right hip replacement cannot reasonably be 
disassociated from his service-connected low back disability.  

5.  The veteran's low back disability is not shown to be 
characterized by unfavorable ankylosis or spinal cord 
involvement.



CONCLUSIONS OF LAW

1.  The evidence received since the Board's May 1983 decision 
is new and material, and the veteran's claim for service 
connection for a right hip replacement, claimed as secondary 
to a low back disability, has been reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.102, 3.156(a) (West 
1991).  

2.  The veteran's right hip replacement is proximately due to 
or the result of a service connected disability.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.310 (1998).  

3.  The criteria for assignment of an evaluation in excess of 
60 percent for status post compression fracture of the lumbar 
spine with degenerative disc disease and hypesthesia have not 
been met.  38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. 
§ 3.321(b)(1), 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 
5293 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

As a preliminary matter, the Board notes that the RO decided 
the veteran's new and material claim under a standard which 
has since been overruled by the United States Court of 
Appeals for the Federal Circuit.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  See also Elkins v. West, 12 Vet. App. 
209 (1999); Winters v. West,      12 Vet. App. 203 (1999).  
Given the Board's conclusion with respect to this issue, the 
Board finds that the veteran is not prejudiced by 
consideration of his new and material claim under the new 
case law.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

In May 1983, the Board adjudicated the veteran's claim for 
service connection for his right hip replacement, which he 
claimed was incurred secondary to his service-connected low 
back disability.  This was a final decision, and as such, the 
veteran's claim may only be reopened if new and material 
evidence is submitted.  See 38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1998).  

The Court has set forth a three-part analysis to be applied 
when a claim to reopen is presented.  See Elkins, supra.  The 
first step is to determine whether the veteran has presented 
new and material evidence under 38 C.F.R. § 3.156(a) to 
reopen the prior claim.  If so, the second step requires a 
determination of whether the claim is well grounded pursuant 
to 38 U.S.C.A. § 5107(a) (West 1991).  If the claim is not 
well grounded, the adjudication process must halt, despite 
reopening, because a claim that is not well grounded cannot 
be allowed.  See Winters, supra.  If the claim is well 
grounded, then the VA must ensure that the only duty to 
assist has been fulfilled before proceeding to the third 
step, an adjudication of the merits of the claim.  Id.  

In determining whether new and material evidence has been 
presented, "new" evidence is that which has not been 
previously submitted to agency decision-makers and is neither 
cumulative nor redundant.  See 38 C.F.R. § 156(a); see 
generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
"Material" evidence is that which bears directly and 
substantially on the specific matter under consideration, and 
which by itself or in connection with evidence previously 
submitted is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Id.  

The evidence submitted at the time of the May 1983 Board 
decision, and relevant to this issue, consisted of the 
veteran's service medical records, post-service medical 
treatment records dating from March 1981 through February 
1982, received from Danny L. Reveal, M.D., and a transcript 
of personal hearing testimony given at the RO before a 
Hearing Officer in May 1982.  The service medical records 
were negative for any right hip disorder, but the treatment 
records submitted by Dr. Reveal showed that the veteran 
underwent right hip replacement surgery in February 1982, and 
that he previously had a five-year history of chronic pain 
and other problems with his right hip.  

At his May 1982 hearing, the veteran testified, in substance 
that he had an ongoing problem with right hip.  He indicated 
that he had been forced to retire from his job at the U.S. 
Postal Service due to problems he experienced in connection 
with his right hip.  Further, the veteran testified that he 
was in constant pain and that his daily activities were 
restricted due to problems with his right hip.  

Evidence received since the Board's May 1983 decision 
relevant to this issue includes contemporary clinical 
treatment records from Dr. Reveal dating from February 1984 
through June 1996; VA outpatient treatment records dating 
from April 1985 through August 1991; personal statements made 
by the veteran in support of his claim to reopen; and reports 
of VA rating examinations dated in June 1996, January 1997, 
July 1997, May 1998, and July 1998.  The treatment records 
from Dr. Reveal and the VA treatment records indicate that 
the veteran was fitted with a back brace in 1988 and had 
undergone a total of four hip replacement surgeries.  He 
suffered from chronic pain and limitation of motion in his 
hip joint in addition to degenerative changes.  

Of particular relevance to the issue of new and material 
evidence, the veteran submitted a statement dated in June 
1996 from Dr. Reveal, stating in pertinent part, that he had 
treated the veteran for a number of years, and that the 
veteran had a right hip disorder with degenerative arthritis 
and total hip replacement surgeries of fifteen years' 
duration.  Dr. Reveal stated unequivocally that it was his 
opinion that within a reasonable degree of medical certainty, 
the veteran's right hip disorder was directly and proximately 
related to the veteran's service-connected low back 
disability.  

The report of the June 1996 VA rating examination includes 
the notation that the veteran was being followed by Dr. 
Reveal, who believed that his right hip disorder was related 
to his service-connected low back disability.  The examiner 
also noted that the veteran had undergone a total hip 
replacement with three revisions (at that time), and that he 
had degenerative arthritis in that hip in addition to a loss 
of range of motion and chronic pain.  However, aside from 
noting the existence of a present disability with respect to 
the veteran's right hip, and the veteran's belief that his 
service-connected low back disability caused the right hip 
disorder, the examiner did not offer an opinion as to whether 
the right hip disorder was caused by the veteran's service-
connected low back disability.  

The report of the January 1997 rating examination includes 
the examiner's acknowledgment of Dr. Reveal's stated opinion 
that the veteran's service-connected low back disability 
caused his right hip disorder.  The examiner also noted that 
the veteran had a present disability with respect to his 
right hip consistent with previous rating examination and 
treatment records.  The examiner supported Dr. Reveal's 
earlier opinion that the veteran had a right knee disorder 
that was incurred due to wear and tear caused by an abnormal 
gait resulting from his low back disability.  The examiner 
stated that because of back pain, the veteran incurred 
altered biomechanics in the lower extremities.  He indicated 
that the altered biomechanics in turn caused abnormal 
transmission of forces across the joints, which would then 
result in increased wear and degenerative changes in the 
joints and associated structures.  

In the July 1997 rating examination, the examiner noted that 
the veteran had an obvious right hip disability, and 
experienced pain and an impaired range of motion.  With 
respect to the veteran's right hip disorder, the examiner 
stated that his hip replacement with a slipped capital 
epiphysis was service-connected because the veteran had 
hepatitis B during service, and was treated with steroids 
shortly following his discharge from service.  Shortly 
afterwards, he was diagnosed with a slipped capital 
epiphysis, which, in adults, is usually caused by steroids.  
The examiner stated that such a finding would otherwise be 
highly unusual in adults.  He concluded with a diagnosis of 
status post replacement of the hip, secondary to the 
veteran's slipped capital epiphysis with marked loss of range 
of motion.  However, a statement dated in May 1998 by another 
examining VA physician indicated that the examiner who had 
conducted the July 1997 examination based his analysis on a 
faulty premise regarding the causation of slipped capital 
epiphysis, and that the examiner's medical opinion was not 
medically correct.  

The veteran underwent the latest rating examination in July 
1998.  The report of that examination shows that the veteran 
denied having had any problem such as Legg-Calve-Perthes 
disease during childhood, and that he had been very active in 
sports during his childhood and adolescence.  The examiner 
reviewed all possible causes of the veteran's right hip 
disorder, and concluded that the most logical explanation for 
this problem was that steroids used in treating the veteran's 
hepatitis B which had been incurred in service resulted in 
avascular necrosis to the head of the femur, which ultimately 
led to a right hip replacement.  The examiner offered his 
opinion that as the veteran had incurred hepatitis B during 
service, his right hip replacement should also be service 
connected.  

Without addressing additional evidence submitted by the 
veteran such as VA rating examinations and contemporaneous 
clinical records relating to his back or other disorders, and 
which has little bearing on the outcome of this case, the 
Board finds that the statements by the veteran's treating 
physician, Dr. Reveal, and the diagnostic conclusions by the 
VA rating examiners as noted above, are new, as they were not 
part of the record at the time of the May 1983 decision.  In 
addition, they are not cumulative of other evidence available 
at that time.  Further, since the medical evidence as 
discussed above is consistent with the veteran's stated 
history of his right hip replacement, and since they 
unequivocally state that his right hip replacement was either 
caused secondary to his service-connected low back disability 
or that they were incurred secondary to treatment for a 
disease (hepatitis B) incurred in service, this evidence is 
clearly probative of the central issue in this case.  

Accordingly, the Board finds that the additional evidence 
submitted subsequent to its May 1983 decision, when 
considered alone or in conjunction with all of the evidence 
of record, is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim.  As 
such, this evidence is "new and material' as contemplated by 
law, and thus, provides a basis to reopen the veteran's claim 
for service connection for a back disability.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

The Board also finds that veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  That is, the Board 
finds that the veteran has presented a claim which is not 
implausible when his contentions and the evidence of record 
are viewed in the light most favorable to that claim.  The 
Board is also satisfied that all relevant facts pertaining to 
this issue have been properly and sufficiently developed.  

The law provides that service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by service.  See 38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  In addition, service connection 
may be granted for a disability shown to be proximately due 
to or the result of a service-connected disability.  See 
38 C.F.R. § 3.310(a) (1998).  This regulation has been 
interpreted by the Court to allow service connection for a 
disorder which is either caused or aggravated by a service-
connected disorder.  See generally Allen v. Brown, 7 Vet. 
App. 439 (1995).  

The Board has evaluated the objective medical evidence, and 
concludes that the evidence supports a grant of service 
connection for the veteran's right hip replacement, claimed 
as secondary to his service-connected low back disability.  
Specifically, the June 1996 statement and treatment records 
received from Dr. Reveal in addition to the reports of the VA 
rating examinations discussed above provide the required 
nexus between the veteran's active service or his service-
connected low back disability and his present right hip 
replacement disability.  

The Board acknowledges that Dr. Reveal and the VA rating 
examiners have reached differing conclusions as to what made 
the veteran's right hip replacement necessary.  Dr. Reveal, 
based on his long-time treatment of the veteran stated in his 
June 1996 letter that the veteran's right hip replacement was 
secondary to his service-connected low back disability.  In 
contrast, the VA examiners who conducted the July 1997 and 
the July 1998 examinations concluded that the most likely 
cause of the veteran's right hip replacement was bone 
deterioration due to steroids used to treat his service-
connected hepatitis B shortly after service.  The Board 
further notes that while these opinions differ as to the 
actual cause of the veteran's right hip replacement, they do 
agree that it was caused secondary to a service-connected 
disability, and that it should be service connected as a 
consequence.  

As Dr. Reveal based his opinion on his long-term treatment of 
the veteran, the Board finds this opinion to be credible.  In 
support of Dr. Reveal's contention, the VA examiner who 
conducted the January 1997 rating examination, even though 
referring to the veteran's right knee disorder (which Dr. 
Reveal also addressed in the same context as the veteran's 
right hip replacement), stated that because of the veteran's 
back pain, he subsequently "developed altered biomechanics 
of his lower extremities."  The examiner went on to state 
that because of those altered biomechanics, abnormal 
transmission of forces across the joints of the lower 
extremities would result, leading to increased wear and tear 
and degenerative changes of the joints and associated 
structures.  

Accordingly, the Board concludes that a nexus or link has 
been established between the veteran's service-connected low 
back disability and his right hip replacement.  It is 
therefore the decision of the Board that the preponderance of 
the evidence supports the veteran's claim, and that service 
connection for a right hip replacement is warranted.  

II.  Increased Rating

The preliminary question before the Board is whether the 
veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), and if so, 
whether the VA has properly assisted him in the development 
of his claim.  A mere allegation that a service-connected 
disability has become more severe is sufficient to establish 
a well-grounded claim for an increased rating.  See Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 628, 632 (1992).  Accordingly, the 
Board finds that the veteran has presented a claim that is 
well grounded.  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist him in developing facts that are 
pertinent to that claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.  The 
evidence includes the veteran's service medical records, 
records of medical treatment following service, and personal 
statements made by the veteran in his own behalf.  The Board 
is not aware of any additional relevant evidence that is 
available in connection with this appeal.  Therefore, no 
further assistance to the veteran regarding the development 
of evidence is required.  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1998).  In 
addition, where entitlement to service connection has already 
been established, and an increase in a disability evaluation 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examinations upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part or all of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See 38 C.F.R. §§ 4.40, 4.45 (1998).  Under DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995), the Board, in 
addition to applying schedular criteria, may consider 
granting a higher evaluation in certain cases in which 
functional loss due to pain is demonstrated.  

Service connection for a low back strain was established by a 
January 1969 rating decision based on service medical and 
post-service medical records.  Over time, the veteran's 
assigned disability rating was increased to 40 percent, 
effective from March 1, 1980, and remained at this level 
until the time the veteran filed his claim for an increased 
rating from which this appeal arises.  During the course of 
the present appeal, the veteran's assigned disability rating 
for his low back disability was increased to 60 percent, 
effective from June 4, 1996, the date upon which the 
veteran's claim for an increase was received.  

At the time he filed his original claim in June 1996, the 
veteran requested that he be assigned an evaluation in excess 
of 40 percent for his service-connected low back disability, 
specifically, that he be assigned a 60 percent rating for 
this disability.  The veteran underwent VA rating 
examinations which addressed his claim for an increased 
rating for his low back disability in June 1996, November 
1996, January 1997, and in July 1997.  These examination 
reports consistently show that the veteran complained of 
chronic severe pain and muscle spasm and that his daily 
activities became increasingly restricted due to pain and 
impaired range of motion.  In addition, he was noted to wear 
a back brace, and walked with a cane due to a hip disorder.  
The veteran also complained of the onset of sciatica in 
addition to muscle spasm.  

On examination, the veteran was consistently shown to have a 
restricted range of motion, objective evidence of pain on any 
type of motion, with tenderness on palpation and muscle 
spasm.  He was not shown to have any neurological 
involvement, however.  In June 1996 and January 1997, the 
veteran was shown to have approximately 55 degrees of flexion 
and 10 degrees of extension.  The report of the July 1997 
examination shows that he had 45 degrees of flexion and no 
extension with abduction of 15 degrees on the right and of 20 
degrees on the left.  The report of the June 1996 rating 
examination includes diagnoses of a history of facet 
arthritis with chronic low back pain and residual limitation 
of motion and a history of chronic paravertebral spasm with 
intervertebral disc syndrome.  

The report of the July 1997 rating examination contains an X-
ray report showing an impression of an increase in the normal 
lordotic curvature of the lumbar spine with some narrowing of 
the disc space at L4-5.  The report of this examination 
included diagnoses of status-post compression fracture of the 
lumbosacral spine with secondary disc disease.  In addition, 
the veteran was diagnosed with hypesthesia in the low back 
but without evidence of other neurological problems secondary 
to his service-connected back disability.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5293 (1998), 
assignment of a 40 percent evaluation is warranted for 
severe, recurring attacks of intervertebral disc syndrome 
with intermittent relief.  For pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk or other neurological findings 
appropriate to the site of the diseased disc with little 
intermittent relief, assignment of a 60 percent evaluation is 
warranted.  Under Diagnostic Code 5293, a 60 percent 
evaluation is the highest rating available.  

Evaluations in excess of 60 percent are provided under 
38 C.F.R. § 4.71a, Diagnostic Codes 5285 and 5286 (1998). A 
100percent evaluation is for assignment under Diagnostic Code 
5285 for residuals of a fracture of the vertebra "with cord 
involvement, bedridden, or requiring long leg braces.  A 100 
percent evaluation is also provided for under Diagnostic Code 
for complete ankylosis of the spine with an unfavorable angle 
with marked deformity and involvement of major joints or 
without other joint involvement.  

The Board has evaluated the above discussed evidence, and 
finds that the veteran's symptomatology with respect to his 
service-connected low back disability more closely 
approximates the criteria for assignment of a 60 percent 
evaluation under Diagnostic Code 5293.  In addition, the 
Board finds that the preponderance of the evidence is against 
assignment of a higher evaluation under any other diagnostic 
code.  While the veteran is shown to experience a restricted 
range of motion in his back due to his service-connected 
disability, his spine is not shown to be ankylosed, and he is 
still capable of movement, albeit with pain.  There is also 
no indication from the evidence that the veteran's back 
disability is characterized as a fracture of the vertebra 
with cord involvement, or that the veteran is bedridden due 
to his disability or requires long leg braces.  Therefore, 
the provisions of Diagnostic Codes 5285 and 5286 are not for 
consideration in the present case.  

As noted, in each of the rating examination reports dating 
from June 1996 through July 1997, the veteran was objectively 
shown to have chronic pain on motion, tenderness to 
palpation, muscle spasm, sciatica, and degenerative changes 
of the lumbar spine.  In addition, he was shown to have an 
obviously restricted range of motion in each of the 
examinations referenced above.  Therefore, the Board finds 
that the veteran's symptomatology with respect to his lower 
back most closely approximates the criteria for assignment of 
a 60 percent evaluation under Diagnostic Code 5293.  

In addition, the Board has considered the effects of painful 
motion or restricted motion due to pain in its decision to 
award the veteran a 60 percent evaluation for his low back 
disability.  As the effects of painful motion have been 
considered, assignment of an additional rating based on such 
painful motion is not for consideration.  See 38 C.F.R. 
§ 4.40, 4.45; DeLuca, supra.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991).  Here there has been no showing that the disability 
under consideration has caused marked interference with 
employment, has necessitated frequent periods of 
hospitalization, or otherwise renders impracticable the 
regular schedular standards.  The Board recognizes that the 
veteran had to terminate his employment with the U.S. Postal 
Service due to his service-connected disabilities and related 
problems, that his physical activities are restricted, and 
that he undergoes an ongoing treatment regimen due to his 
back disability.  However, the Board notes that the veteran 
is currently gainfully employed as a Veterans Service 
Representative for a local veteran's service organization.  
He is, therefore, not shown to be precluded from obtaining or 
retaining gainful employment as a result of his service-
connected low back disability, despite his physical 
impairments resulting therefrom.  In the absence of factors 
suggestive of an unusual disability picture, further 
development in keeping with the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1) (1998) is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

As there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's claim 
that would give rise to reasonable doubt in his favor, the 
provisions of 38 U.S.C.A. § 5107 are not applicable.  Should 
the veteran's disability picture change, he may apply at any 
time in the future for an increase in his assigned disability 
rating.  See 38 C.F.R. § 4.1.  At present, however, the Board 
finds no basis upon which to grant an increased evaluation 
for the veteran's low back disability.  


ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for a right hip 
replacement, claimed as secondary to a service-connected low 
back disability, is reopened and service connection for the 
veteran's right hip replacement is granted.  

An evaluation in excess of 60 percent for status post 
compression fracture of the lumbar spine with degenerative 
disc disease and hypesthesia is denied.  



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

 

